UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54639 CITADEL EXPLORATION, INC. (Exact name of registrant as specified in its charter) Nevada 27-1550482 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 417 31st Street, Unit A Newport Beach, California 92663 (Address of principal executive offices) (949) 612-8040 (Registrant’s telephone number, including area code) Copies of Communications to: Rutan & Tucker 611 Anton Blvd, 14th Floor Costa Mesa, CA 92626 (714) 641-3487 Fax (714) 546-9035 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on November 11, 2013 was 28,031,640. 1 CITADEL EXPLORATION, INC. QUARTERLY PERIOD ENDED SEPTEMBER 30, 2013 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signature 20 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CITADEL EXPLORATION, INC. AND SUBSIDIARY (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Other receivable Prepaid expenses Product inventory - Total current assets Deposits - Restricted cash - Oil and gas properties Fixed assets, net Website, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued payables $ $ Accrued executive compensation Accrued interest payable Accrued interest payable - related party - Notes payable, (net of $56,792 unamortized discount) Notes payable - related party - Total current liabilities Total liabilities Stockholders' equity (deficit): Common stock, $0.001 par value, 100,000,000 shares authorized, 28,031,640 and 22,613,000 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Deficit accumulated during exploration stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See Accompanying Notes to Consolidated Financial Statements. 3 CITADEL EXPLORATION, INC. AND SUBSIDIARY (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Inception For the three months For the nine months ended September 30, (November 6, 2006) ended to September 30, September 30, Revenue $- $- $- $- $- Operating expenses: Lease operating expense - - General and administrative General and administrative - relatedparty - - Depreciation and amortization Professional fees Professional fees - related party - - - Executive compensation Gain on sale of interest in oil & gas properties - - - Gain on settlement of accounts payable - - - Total operating expenses Other expenses: Interest expense Interest expense - related party - Total other expenses Net loss before provision for income taxes Provision for income taxes - Net loss Weighted average number of common shares outstanding - basic 28,031,640 0 28,031,640 Net loss per share - basic $ (0.03) See Accompanying Notes to Consolidated Financial Statements. 4 CITADEL EXPLORATION, INC. AND SUBSIDIARY (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Inception For the nine months (November 6, 2006) ended To September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of prepaid stock compensation - Amortization of debt discount - Gain on sale of interest in oil & gas properties - ) ) Non cash interest expense - Gain on settlement of accounts payable - ) ) Stock-based compensation expense Shares issued for services Changes in operating assets and liabilities: Increase in other receivables ) - ) Increase in product inventory ) - ) Decrease (increase) in prepaid expenses Increase in deposits ) - ) Increase (decrease) in accounts payable ) Increase (decrease) in accounts payable – related party - - Increase in accrued executive compensation Increase (decrease) in accrued interest payable ) Increase(decrease) in accrued interest payable - related party ) ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase oil and gas properties ) ) ) Proceeds from sale of interest in oil & gas properties - Purchase ofwebsite - - ) Purchase of fixed assets - - ) Restricted cash ) - ) Net cash (used in) provided by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in overdraft from trust account - ) - Member contributions - - Member distribution - - Proceeds from sale of common stock, net of costs Proceeds from notes payable Repayments for notes payable ) ) ) Proceeds from notes payable - related party - Repayments for notes payable - related party ) ) ) Net cash provided by (used in) financing activities 5 NET CHANGE IN CASH CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES Liabilities assumed with the acquisition of Citadel Exploration, LLC $
